Citation Nr: 1543920	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 12, 2012, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1984, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision granted service connection for PTSD and assigned a 30 percent evaluation effective June 7, 2007.  In a July 2014 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent effective July 12, 2012.

In his substantive appeal (VA Form 9), received in July 2009, the Veteran asserted that he was unable to work due to his PTSD, which the Board interprets as a claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As TDIU is a derivative claim to a claim for increased rating, a claim for a TDIU has also been pending since the Veteran submitted a claim for increased ratings for his service-connected disabilities on appeal.  As such, the Board has identified the issues as set forth on the title page.

This appeal was previously before the Board in September 2012 and remanded for additional development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment in memory, impaired judgment, disturbances in mood, and difficulty establishing and maintaining effective work and social relationships.
2.  Since July 12, 2012, the disability picture resulting from the Veteran's PTSD did not approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

3.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  Since July 12, 2012, the criteria for rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for PTSD arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations of his PTSD and the examination reports have been associated with the claims file.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Further, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A.  Prior to July 12, 2012

Prior to July 12, 2012, the criteria for a rating of a 50 percent evaluation for PTSD are met.  May to August 2007 VA treatment records show GAF scores ranging from 44 to 55.  At the September 2007 VA examination, the Veteran reported that he heard his name called periodically and "saw the devil" once.  The examiner noted mild short-term memory loss.  His GAF score was 57.  In a January 2008 addendum opinion, the examiner noted that the Veteran had PTSD signs and symptoms resulting in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.

At the March 2008 VA examination, the Veteran reported that he continued to hear voices calling his name and had possible visual hallucinations.  He also reported suicidal ideation in the past but not at the time of the examination.  His GAF score was 40.  

VA treatment records from January 2008 through December 2009 show speech was intact, memory was not impaired.  The Veteran had suicidal ideations on occasion, but there were no plans or suicide attempts.  At times his insight and judgment were poor, but this generally seemed to be improving.  The Veteran generally denied hallucinations, however he reported an auditory hallucination in June 2009 that involved his name being called.  His GAF scores ranged from 50 to 65.

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD prior to July 12, 2012.  

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during the appeal period.  While the Veteran reported occasional suicidal ideation in the past, this was not continuous and seemed to be related to his diagnosis of cancer.  Additionally, there was no evidence of obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  On the contrary, VA examination reports and treatment notes show that the Veteran had good hygiene, normal speech, and that he was oriented in all spheres.  Further, he has maintained his marriage although he reported it to be rocky at times.

The VA treatment records and examinations showed complaints of depression and anxiety.  However, the Veteran noted that his depressed moods come and go.  Further, the March 2008 examiner noted that his reported depression was not evidenced from his affect.  Thus, at no time does the evidence show a degree of panic or depression rising to the level of near-continuous contemplated by a 70 percent rating.  

While the record showed some suicidal ideation, hallucinations, mild short-term memory loss, depression, anxiety, and some difficulty in his relationship with his wife; the Veteran did not have obsessional rituals, abnormal speech, near continuous panic or depression affecting his ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or the inability to establish and maintain effective relationships.  Therefore, the Board concludes the Veteran did not meet the criteria for an evaluation in excess of 50 percent.

B.  Since July 12, 2012

The record does not show that the Veteran has occupational and social impairment with deficiencies in most areas or total occupational and social impairment since July 12, 2012 as is required for an evaluation in excess of 50 percent.

At his July 2012 VA examination, the examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported he had been married for the past 48 years, had relationships with his children, grandchildren, and friends.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His rate and pitch of speech were within normal limits, but he had difficulty with speech because he spoke through a voice box.  The examiner noted the Veteran had average hygiene and logical and goal-directed thoughts.  The Veteran denied homicidal ideation and reported some periodic suicidal ideation, but none in the past five to six years.  The Veteran endorsed psychotic symptoms including hearing his wife speaking to him when she was not and seeing lights when there was no light.  His GAF score was 55.

An August 2013 VA treatment record noted the Veteran's PTSD was stable and he was on prazosin for nightmares.  In January 2014 VA treatment records, the Veteran reported auditory and visual hallucinations.  A July 2014 VA treatment record noted the Veteran was oriented to time and place, had good short term and long term memory, good attention span, and the ability to follow directions.  The VA treatment record also noted that his PTSD was stable and he was not on medications.

While the record may show some difficulty establishing and maintaining effective work and social relationships and hallicinations; the Veteran did not have suicidal ideation in the past five to six years, obsessional rituals, abnormal speech (other than due to the physical limitations of his voice box), near continuous panic or depression affecting his ability to function independently, spatial disorientation, or neglect of personal appearance or hygiene.  The Veteran was able to maintain relationships with his wife, children, grandchildren, and friends.  The GAF score of 55 is not consistent with deficiencies in most areas required for a 70 percent evaluation.  Therefore, the Board concludes the Veteran does not meet the criteria for an evaluation in excess of 50 percent since July 12, 2012.

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because he has demonstrated occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment in short term memory, impaired judgment, disturbances in mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, and hallucinations, manifestations that are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Considering the Veteran's increased disability rating implemented in this Board decision, the Veteran's service-connected disabilities as of the date of the Veteran's claim for service connection for PTSD consist of the following: coronary artery disease rated 10 percent disabling from March 3, 2004 and 60 percent disabling from August 31, 2010; PTSD rated 50 percent disabling from June 7, 2007; chloracne rated 30 percent disabling from October 29, 2008; degenerative disc disease of the lumbar spine rated 20 percent disabling from July 14, 2006; tinnitus rated 10 percent disabling from November 30, 2004; and noncompensable ratings for bilateral hearing loss, residual scar from a shell fragment wound in the right orbit area, and residual scar from a shell fragment wound in the right shoulder.  The Veteran's combined evaluation for compensation is 70 percent or greater for the entire period on appeal.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The record reflects that the Veteran previous work experience includes work in loss prevention at K-Mart and the Veteran has not been able to work since July 2005.

The November 2012 VA examiner determined the Veteran's PTSD would not prevent him from maintaining gainful employment in settings that he has previously been successful in working in the past.  However, her rationale was that many veterans with PTSD are able to function successfully in occupational settings such as long haul truck driver, rural postal carrier or delivery man, self-employed repairman, etc., due to limited interpersonal interactions required by these jobs.  Moreover, she noted that it may be the jobs mentioned above are not achievable for this Veteran because of the Veteran's comorbid non-service connected medical conditions and their associated side effects but she was unable to comment on such conditions as they are beyond the scope of the examination and her expertise.

At his February 2013 VA examination, the examiner determined the Veteran could not do heavy work or repetitive lifting, bending, or carrying due to his service-connected ischemic heart disease and thoracolumbar spine condition.  At the VA examination, the Veteran reported that due to his hearing impairment, he had a hard time understanding speech in most environments and although he had hearing aids, he was unable to get used to them and seldom wore them.  He also reported that his tinnitus caused him problems when he is trying to sleep and during the day when he worked in the garage.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the combined effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 50 percent for service-connected PTSD is granted prior to July 12, 2012.

A rating in excess of 50 percent for PTSD is denied.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


